Exhibit 10.61

 

AMENDMENT NO.2 TO INTERCOMPANY REVOLVING LOAN AGREEMENT

 

This Amendment No. 2 to Intercompany Revolving Loan Agreement (this "Amendment")
is entered into as of March 30,2016 by and between Apollo Medical Management,
Inc. ("Lender") and Maverick Medical Group, Inc. ("Borrower") with reference to
the following facts:

 

WHEREAS, Lender and Borrower originally entered into that certain Intercompany
Revolving Loan Agreement dated as of February 1, 2013 (the "Original
Agreement"), as amended by Amendment No.l to Intercompany Revolving Loan
Agreement dated as of March 28,2014 (the "Amended Agreement"); and

 

WHEREAS, the Original Agreement provided, among other things, for a Commitment
equal to One Million Dollars ($1,000,000) extended by Lender in favor of
Borrower; and

 

WHEREAS, Borrower has requested that Lender increase the Commitment; and

 

WHEREAS, Lender is willing to increase the Commitment on the terms and
conditions provided for in this Amendment:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.All terms not defined in this Amendment shall have the meanings ascribed to
them in the Original Agreement.

2.Section 1.3 of the Original Agreement is deleted in its entirety and replaced
with the following: "1.3 "Commitment" shall mean an amount equal to Two Million
Dollars ($2,000,000.00)".

3.Section 6.1 of the Original Agreement is amended by changing the suite number
for delivery of notices for each of Lender and Borrower to "Suite 1400", with
all other address information remaining unchanged.

4.The parties acknowledge and agree that, pursuant to Section 2.6 of the
Original Agreement, the Obligations of Borrower have heretofore been evidenced
by account entries in Lender's books and records and there is no existing
promissory note evidencing the outstanding amount of Borrower's Obligations.

5.Except to the extent provided for herein, all terms and conditions of the
Amended Agreement remain in full force and effect. In the event of a conflict
between the terms of the Original Agreement or the Amended Agreement and this
Amendment, the terms of this Amendment shall govern.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

  MAVERICK MEDICAL GROUP, INC.       By: /s/ Mark Marten   Name: Mark Marten  
Title: Chief Executive Officer       APOLLO MEDICAL MANAGEMENT, INC.       By:
/s/ Warren Hossinion   Name: Warren Hosseinion   Title: Chief Executive Officer



 

 

 

 

